Citation Nr: 1037729	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-39 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD) from June 20, 2003, to April 
17, 2005, and to a rating in excess of 30 percent from April 18, 
2005, forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1967 to September 
1969, and his decorations include the Purple Heart and the Silver 
Star.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted service connection for PTSD and assigned a 
10 percent evaluation, effective June 20, 2003.  Subsequently, in 
a July 2005 rating decision, the RO increased the Veteran's 
disability rating for PTSD to 30 percent, effective April 18, 
2005.  As such, the issue is as stated on the cover page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  
 
In his February 2006 and December 2006 substantive appeals, the 
Veteran requested a hearing before a Veterans Law Judge at the 
RO.  He was scheduled for a hearing in August 2010; however, on 
the date of his hearing, the Veteran contacted the RO and 
requested that his hearing be re-scheduled because he had an 
appointment with the local Sheriff's office that day in order to 
resolve an outstanding warrant.  The Veteran also indicated that 
he was not sure if resolution of the outstanding warrant would 
include incarceration.  The RO re-scheduled the Veteran for a 
teleconference hearing in September 2010; however, the Veteran 
failed to report to the hearing.  Significantly, however, the 
Board notes that there is no indication in the claims file that 
the Veteran was notified of the date and time of the September 
2010 hearing.  See 38 C.F.R. 20.704(b).  As such, because there 
is no evidence that the Veteran was notified of his re-scheduled 
hearing, the Board finds his hearing before a Veteran's Law Judge 
should be rescheduled.  Since the RO is responsible for 
scheduling hearings before the Board, a remand to the RO is 
necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the 
Montgomery, Alabama, RO before a Veterans Law 
Judge.  Place of a copy of the letter notifying 
the Veteran of his hearing in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

